          Case 1:19-cv-01279-TJK Document 28 Filed 10/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD AND             )
BUZZFEED INC.                 )
               Plaintiffs,    )
                              )                    Civil Action No. 1:19-CV-01279-TJK
      v.                      )
                              )
DEPARTMENT OF JUSTICE,        )
ET AL.                        )
                  Defendants. )
______________________________)

                               NOTICE OF RELATED RULING

        Yesterday, Defendants filed a notice of a supplemental declaration filed in the separate, but

related matter in which the subject of Plaintiffs’ emergency motion was also being litigated. See

Notice at 1, ECF No. 26 (referencing Buzzfeed et al. v. DOJ et al., No. 19-cv-1278 (D.D.C.)

(Walton, J.) (the “Buzzfeed 1278 Litigation”)). The supplemental declaration from White House

Chief of Staff Mark Meadows (“Meadows Declaration”) was submitted in accordance with Judge

Walton’s order in the Buzzfeed 1278 Litigation and in connection with a hearing that was scheduled

for today, as discussed in Defendants’ brief opposing Plaintiffs’ emergency motion. See ECF NO.

25 at 4 n.4.

        That hearing occurred this morning. The result of the hearing was that Judge Walton

denied the Plaintiffs’ motion on the basis of the Meadows Declaration and the government’s other

supporting materials. See Buzzfeed 1278 Litigation, Minute Order (October 21, 2020) (noting that

a written order will issue). This Court should follow Judge Walton’s ruling and deny the

substantially similar emergency motion in this case.

        Such a ruling would not require the Court to address Defendants’ mootness argument (i.e.,

that Plaintiffs’ motion is moot because Defendants have not processed any 302s in this litigation,

see Defs.’ Opp’n at 5, ECF No. 25), or to address whether Plaintiffs may expand the relief their
            Case 1:19-cv-01279-TJK Document 28 Filed 10/21/20 Page 2 of 2




motion seeks in their reply brief. See Pls.’ Reply at 6 (expanding the relief sought in their motion

from an order requiring the government to reprocess any 302s, to an order requiring the

government to reprocess all of the records withheld in this case). Should the Court find the need

to address those issues, Defendants respectfully request leave to file a surreply to address

Plaintiffs’ expanded request for relief. Ben-Kotel v. Howard Univ., 319 F.3d 532, 536 (D.C. Cir.

2003) (“[D]istrict courts routinely grant[] such motions when a party is ‘unable to contest matters

presented to the court for the first time’ in the last scheduled pleading.” (quoting Lewis v. Rumsfeld,

154 F. Supp. 2d 56, 61 (D.D.C. 2001)). Plaintiffs’ counsel has indicated to the undersigned that

Plaintiffs would not oppose the Court’s providing Defendants with the opportunity to file a

surreply.


Dated: October 21, 2020                                Respectfully Submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General
                                                       Civil Division

                                                       MARCIA BERMAN
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ Jonathan D. Kossak      s

                                                       JONATHAN D. KOSSAK
                                                       Trial Attorney (DC Bar # 991478)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, NW
                                                       Washington, D.C. 20005
                                                       Tel. (202) 305-0612
                                                       Fax (202) 616-8470
                                                       Email: jonathan.kossak@usdoj.gov

                                                       Counsel for Defendants




                                                  2
